United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3438
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Lorenzo Diaz

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: February 24, 2015
                              Filed: March 2, 2015
                                  [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      At a revocation hearing, Lorenzo Diaz admitted that he had committed several
Class C violations of his release conditions while he was serving his third period of
supervised release. The District Court1 revoked supervised release and sentenced
Diaz to 14 months in prison and additional supervised release through March 31,
2019. For reversal, Diaz argues that the District Court abused its discretion by
improperly balancing the sentencing factors.

       After careful review of the record, we conclude that the District Court did not
abuse its discretion. See United States v. Miller, 557 F.3d 910, 915–16 (8th Cir.
2009) (standard of review). The court properly calculated and considered the
Guidelines revocation range; stated that it had considered relevant factors under 18
U.S.C. § 3553(a), including Diaz’s criminal history, poor adjustment to supervised
release, and health issues; and sentenced him within the recommended Guidelines
revocation range despite the government’s request for a higher sentence. See 18
U.S.C. § 3583(e); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009)
(applying a presumption of substantive reasonableness to a revocation sentence
within the Guidelines range).

      Accordingly, we affirm the judgment, and we grant counsel leave to withdraw.
We direct counsel to inform appellant about the procedures for filing a petition for
rehearing and for certiorari.
                       ______________________________




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-